Citation Nr: 0405373	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a shell fragment wound to the neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
September 1971, including duty in Vietnam from July 1969 to 
March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO, in pertinent part, denied reopening the previously 
denied claims of entitlement to service connection for PTSD 
and residuals of a shell fragment wound to the neck.  

The veteran requested a hearing before the Board in 
connection with his appeal but did not appear for a 
videoconferencing hearing scheduled for January 2004.  His 
request for such hearing is therefor considered withdrawn.  
38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in July 1983

2.  Evidence submitted since the July 1983 rating decision 
is: not new; cumulative or redundant of the evidence of 
record at the time of the prior final denial of the claim 
sought to be reopened; or, does not raise a reasonable 
possibility of substantiating the claim.  

3.  The RO denied entitlement to service connection for 
residuals of a shell fragment wound to the neck when it 
issued an unappealed rating decision in 
December 1983.

4.  Evidence submitted since the December 1983 rating 
decision is: not new; cumulative or redundant of the evidence 
of record at the time of the prior final denial of the claim 
sought to be reopened; or, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1983 rating decision, 
wherein the RO denied entitlement to service connection for 
PTSD is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

2.  Evidence submitted the December 1983 rating decision, 
wherein the RO denied entitlement to service connection for 
residuals of a shell fragment wound to the neck is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In the present case, it appears that the VCAA is 
applicable since the veteran's claim was received after the 
November 9, 2000 effective date of the new law.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  




The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the January 2003 rating decision and the 
May 2003 statement of the case set forth the applicable law 
and regulations, and explained why the RO denied the 
veteran's claim.  In addition, in August 2002 the RO sent the 
veteran a letter to provide information required by the new 
law.  The letter discussed the evidentiary requirements for 
establishing entitlement to service connection.  It advised 
him of the extent to which medical records were necessary to 
support service connection claims.  

The letter explained that the veteran was free to submit 
evidence on his own but that VA would obtain it for him if he 
identified the provider(s) and signed release forms, which 
were enclosed.  The need for evidence that is new and 
material for the purpose of reopening the claim for the 
disorders at issue was explained in a subsequent August 2003 
letter and in the statement of the case.  

The Board finds that the statement of the case and the August 
2003 letter put the veteran substantially on notice of the 
requirements of the law, the evidence needed to support his 
claim, and the information he must supply to permit VA 
assistance in developing the claim.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

However, where there has been a prior final disallowance of a 
claim, the VCAA provides that "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  In the present 
case, all known Government evidence, including service 
department medical and personnel records, have been obtained, 
and notwithstanding the foregoing provision, an effort to 
develop the relevant evidence has been undertaken and the 
record has been developed to the extent possible.  
Accordingly, the Board finds that there is no additional duty 
to assist in the absence of submission of new and material 
evidence.  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).
When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim was filed 
in August 2002, after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

The elements required to establish service connection for 
PTSD are set forth in 38 C.F.R. § 3.304.  The version of the 
regulation applicable to claims received after March 7, 1997, 
provides as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Materiality & Finality

PTSD

The veteran's original claim for service connection for a 
psychiatric disorder, including PTSD, was denied by the RO in 
July 1983, and the veteran was notified of the decision by a 
letter dated July 22, 1983.  In the absence of a timely 
appeal by the veteran, the denial was final with respect to 
the evidence then of record, and the claim can now be 
reopened only if new and material evidence is submitted.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).  
The question of whether a previously denied claim for service 
connection has been reopened by new and material evidence is 
a jurisdictional matter that must be addressed before the 
merits of the claim may be considered, regardless of the 
action of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The pertinent evidence which was of record prior to the July 
1983 rating decision shows that service department medical 
records contain no reference to complaints or findings of 
psychiatric abnormality.  Service department personnel 
records show that the veteran served in Vietnam from April 
1969 to March 1970, where he served as a cannoneer, ammo 
handler, and heavy truck driver.  He did not receive any 
awards or decorations based on combat participation.  

The veteran was hospitalized at a VA hospital in February 
1983.  The hospital report contains no reference to 
psychiatric abnormality.  

The veteran filed his original claim for VA disability 
compensation in February 1983.  At a VA psychiatric 
examination in May 1983, it was reported that he had had no 
treatment or hospitalization for mental or emotional illness.  
The diagnosis was schizotypal personality disorder.  The 
examiner stated that the veteran did not reveal a diagnosis 
of PTSD either by history or cross-sectional mental 
examination.  

The pertinent evidence associated with the claims file 
subsequent to the July 1983 rating decision is reported in 
pertinent part below.  

The veteran underwent a VA Agent Orange examination in May 
1983, the report of which was received in September 1983.  He 
stated that he had experienced nervousness and tension since 
1971.  On psychological evaluation in June 1983, he stated 
that he did not know why he was there because he was having 
an Agent Orange examination.  He stated that in Vietnam he 
had been a tunnel rat and had mutilated bodies.  He spoke of 
nightmares of Vietnam.  The examiner found inadequate 
evidence of PTSD.  The impression was mild organic brain 
syndrome.  

In May 1989 the veteran requested that his claim be reopened.  
He stated that he had seen a lot of friends killed in Vietnam 
and that this had had an effect on his life.  He did not 
reply to a letter requesting additional information and 
evidence regarding the claim.  

In August 2002 the veteran again requested that the claim be 
reopened.  In September 2002 he returned a questionnaire 
furnished by the RO to obtain additional information 
concerning his PTSD claim.  He stated that he could not 
remember the dates of incidents that caused PTSD or the names 
of other persons involved.  In the space provided for a 
description of the claimed stressor incident, he stated that 
all he remembered was that D Battery could not get supplies 
from the air so they convoyed it.  

A statement from Green Country Behavioral Health Services 
indicates that the veteran's chart was terminated in 1990 and 
that no records were available.  

The above-cited regulation sets forth three elements that 
must be satisfied before service connection may be granted 
for PTSD.  See 38 C.F.R. § 3.304(f) (2003).  The record must 
show: (1) A current medical diagnosis of PTSD, (2) medical 
evidence of a causal nexus between currently-diagnosed PTSD 
and the claimed stressor in service, and (3) credible 
supporting evidence that the claimed stressor in service 
actually occurred.  

In denying service connection for a PTSD in July 1983, the RO 
found that the evidence of record did not establish that the 
veteran currently had a current diagnosis of PTSD.  It is 
also clear from the record that a verified stressor for PTSD 
and a nexus between them were also undocumented.  Therefore, 
the new and material evidence required to reopen the claim 
must consist of evidence that tends to show both the 
occurrence of a PTSD stressor in service and the current 
existence of PTSD.  

The only new medical evidence received since the prior denial 
of service connection consists of records associated with an 
Agent Orange examination in May and June 1983.  These records 
contain no information that would strengthen the veteran's 
contention that he has PTSD.  The medical conclusion recorded 
therein was that the current symptomatology did not support a 
diagnosis of PTSD, a finding that is repetitious and 
cumulative of the medical evidence that was before the rating 
board in July 1983.  No other private or Government medical 
evidence showing a current diagnosis of PTSD has been 
received.  

As for the question of the occurrence of a stressor for PTSD, 
the new evidence consists of the PTSD questionnaire received 
in September 2003.  The veteran did not report any 
information concerning any specific stressor event, claiming 
that he could not remember.  The form contains no information 
that would justify further review of the PTSD claim on its 
merits.  

In the veteran's case at hand, the additional evidence 
obtained since the prior final denial does not raise a 
reasonable possibility of substantiating the claim because 
there is still no diagnosis of PTSD to which verified 
stressors in service have been 
attributed.

Accordingly, the Board finds that the regulatory requirements 
that define new and material evidence for the purpose of 
reopening the previously denied claim for service connection 
for PTSD have not been satisfied.  


SFW to the Neck

The pertinent evidence which was of record prior to the 
December 1983 rating decision wherein the RO denied 
entitlement to service connection for a shell fragment wound 
to the neck is reported in pertinent part below.

In November 1983 the veteran filed a claim for service 
connection for shrapnel wounds of the neck which he claimed 
to have received in Vietnam in 1969 or 1970.  

The veteran's medical records contain no reference to 
complaints or clinical findings that suggest that he received 
any shell fragment wound in service.  None were reported on 
examination for separation.  The veteran did not receive the 
Purple Heart Medal for receipt of combat wounds during 
service.  

At a VA examination in May 1983 the veteran stated that he 
had been treated for shrapnel wounds in field hospitals in 
Vietnam.  The veteran underwent an Agent Orange examination 
in May and June 1983.  No complaints or findings of a 
shrapnel wound to the neck were reported.  

These findings were noted when the RO adjudicated the 
veteran's original claim for service connection for shell 
fragment wound residuals in December 1983.  The claim was 
denied and the veteran did not appeal.  

In the absence of an appeal to the Board, the December 1983 
denial was final as to the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).  

The veteran filed a claim for service connection for shrapnel 
wound residuals in February 1986, claiming therein that he 
had received wounds to the throat and hip in 1970 and that he 
had been treated by field medics.  The RO informed the 
veteran by letter that the claim would be reconsidered if he 
submitted evidence to show receipt of shell fragment wound 
injuries.  The veteran did not reply.  

In August 2002 the veteran requested that the service 
connection claim be reopened.  He indicated that he was 
unable to remember any information concerning the date of the 
injury or where or when he had been treated.  

In view of the foregoing chronology it is clear that the 
record contains no evidence of any kind that would tend to 
corroborate the veteran's allegation that he received a shell 
fragment wound to the neck in service.  None was of record 
when the claim was first adjudicated in 1983, and none has 
been received since then.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, no competent 
evidence has been received; hence, there is no evidence to be 
presumed credible.  

In the veteran's case at hand, the additional evidence 
obtained since the prior final denial does not raise a 
reasonable possibility of substantiating the claim because 
there is still no competent evidence of a shell fragment 
wound to the neck linked to service.

Accordingly, the Board must find that the requirement that 
new and material evidence must be presented to reopen a 
previous finally disallowed claim has not been satisfied.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a shell fragment wound to the neck, the appeal 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



